UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 08-2298


MOHAMMAD HUSSAIN,

                Plaintiff – Appellant,

          v.

GORDON H. MANSFIELD, Acting Secretary,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:07-cv-03370-PJM)


Submitted:   January 14, 2010              Decided:   February 25, 2010


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dawn V. Martin, LAW OFFICES OF DAWN V. MARTIN, Washington, D.C.,
for Appellant.     Rod J. Rosenstein, United States Attorney,
Michael J. Friedman, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mohammad        Hussain    appeals       the   district   court’s      grant   of

summary judgment in favor of the Department of Veterans Affairs

(“the VA”) on his employment retaliation claims.                             Finding no

reversible error, we affirm.



                                               I.

       Hussain filed suit against the VA under Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq., alleging

that       the   VA    withheld       employment      information     from    potential

employers        and    provided      false     and/or     negative    references     to

potential employers in six instances.                    Hussain claims these acts

are in retaliation for his previous employment discrimination

claims      against     the   VA. *      The    district    court     granted   summary

judgment in favor of the VA.

       In granting summary judgment, the district court found that

Hussain had not timely filed two of his claims with an Equal


       *
        Hussain had previously filed an action for employment
discrimination in the District of Columbia, alleging that the VA
improperly failed to promote him, retaliated against him,
created    a  hostile  work   environment,   and  constructively
discharged him from his position as a medical oncologist based
upon his race, religion, and national origin. The D.C. district
court granted summary judgment on all counts against Hussain and
in favor of the VA. See Hussain v. Principi, 344 F.Supp.2d 86
(D.D.C. 2004), aff’d, Hussain v. Nicholson, 435 F.3d 359 (D.C.
Cir. 2006).



                                               2
Employment    Opportunity         (“EEO”)       Counselor.      See        29   C.F.R.

§ 1614.105(a)(1)     (requiring      an       aggrieved   party       to    bring      an

employment complaint to an EEO Counselor within 45 days of the

occurrence complained of).          As to Hussain’s other four claims,

the   district    court   found    that       Hussain   had   failed       to   show    a

genuine issue of material fact or provide sufficient evidence to

demonstrate      discriminatory      retaliation.             Specifically,         the

district court found that

      there’s just nothing in the record at all with regard
      to these particular claims that suggests anything
      relative to race, color, national origin or religion,
      there’s just nothing here.     Throughout, and this is
      the overarching decision which goes back to the
      District of Columbia’s District Court and Circuit
      Court cases, and the Court finds here as well there
      are    legitimate    nondiscriminatory    reasons  for
      evaluating the plaintiff the way the defendant did. .
      . .   There has to be illegal discrimination of some
      kind, and there really is none of the described
      illegal discrimination.

J.A. 1530 (oral ruling).           Hussain timely appealed the district

court’s decision.



                                        II.

      We review the district court's grant of summary judgment de

novo,   viewing    the    facts   and   all      reasonable    inferences        drawn

therefrom in the light most favorable to Hussain.                     See Williams

v. Giant Food Inc., 370 F.3d 423, 428 (4th Cir. 2004).                          Having

conducted such a review, we find that the district court did not


                                          3
err.    Accordingly, we affirm substantially on the reasoning of

the district court.          We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented    in   the

materials     before   the    court   and   argument   would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                       4